ORDER
PER CURIAM.
Movant Brian McCuller appeals from the judgment that denied his Rule 24.035 motion for post-conviction relief after a hearing. On June 10,1996, Movant pleaded guilty to first degree assault of a law enforcement officer in violation of section 565.081, RSMo 1994. He later claimed his guilty plea was involuntary and sought relief pursuant to Rule 24.035.
We have reviewed the record on appeal and the briefs of the parties and concluded the motion court’s decision was not clearly erroneous. Rule 24.035(k). A published opinion would have no precedential value and we affirm by written order. Rule 84.16(b)(2). We have provided a memorandum opinion for the use of the parties only. Judgment affirmed.